 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD ROYCE STOLZ, II,                          No. 2:18-cv-1923-KJM-KJN (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    TRAVELERS COMMERCIAL
      INSURANCE COMPANY, et al.
15
                         Defendants.
16

17

18          On May 17, 2019, the court conducted an evidentiary hearing with respect to plaintiff’s

19   opposition to Travelers’ January 8, 2019 ex parte application for an order to compel a site

20   inspection and for sanctions. (See ECF Nos. 35, 64.) At the hearing, plaintiff Edward Stolz, II

21   appeared on his own behalf; attorney Edward Murphy appeared on behalf of Travelers; attorney

22   Ryan D’Ambrosio appeared on behalf of witness Jeremy Ross; and attorney John Sargetis

23   appeared on behalf of himself and witness Debby Naiman.

24          Witnesses Edward Stolz, II, Jeremy Ross, John Sargetis, and Debby Naiman testified. At

25   the end of the hearing, Mr. Stolz requested additional time to consult with an attorney and to

26   examine Mr. Ross at a subsequent hearing.

27          For the reasons stated on the record at the hearing, IT IS HEREBY ORDERED that:

28          1. Within fourteen (14) days of this order, plaintiff (or plaintiff’s counsel) shall meet and
                                                       1
 1            confer with defense counsel Edward Murphy to determine whether a further

 2            evidentiary hearing is necessary and appropriate, and the scope of any such hearing,

 3            including which witnesses are necessary.

 4         2. Within twenty-eight (28) days of this order, the parties shall submit a joint statement

 5            explaining whether a further evidentiary hearing is necessary and appropriate. If a

 6            further hearing is requested, the parties shall indicate the proposed scope of such a

 7            hearing, including the proposed witness list.

 8         3. No extensions shall be granted as to this order.

 9         IT IS SO ORDERED.

10   Dated: May 21, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
